DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.

Rejoinder
Claims 1, 5-6, 12-22 and 27 are allowable. Claims 2-4, 7-11, 23-26 and 28-32 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 03/13/2020, is hereby withdrawn and claim 2-4, 7-11, 23-26 and 28-32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Carl Sanders on 02/18/2022.
	The claims are amended as follows:
Claim 5 Line 1 reading “worn by a” should read --worn by the--.
Claim 6 Line 2 reading “to strapped to a” should read --to be strapped to the--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither anticipates nor makes obvious a device for injecting a substance into a patient, comprising: a housing defining at least a first chamber and a second chamber; an injector disposed within the housing and comprising: a hollow needle corresponding to a first piston, the first piston disposed and translatable within the first chamber towards a first end of the first chamber, the first piston defining a void within the first piston configured to intersect with a hollow portion of the hollow needle; a needle cap positioned at the first end of the first chamber, the needle cap providing a fluid seal to the first chamber; a second piston disposed and translatable within the second chamber towards a first end of the second chamber; and wherein translation of the first piston to the first end of the first chamber causes the first piston to contact the needle cap and translate the needle cap away from the first end of the first chamber, and translation of the 
	In the present case, the closest prior art of record comprised Jacobson (USPN 5,860,957) in view of Dysarz (USPGPub 2002/0068907). However, primary reference Jacobson fails to meet the limitation “wherein the device is configured to activate the first propellant before activating the second propellant. The prior art also fails to anticipate or make obvious “a needle cap positioned at the first end of the first chamber, the needle cap providing a fluid seal to the first chamber; […] wherein translation of the first piston to the first end of the first chamber causes the first piston to contact the needle cap and translate the needle cap away from the first end of the first chamber.” Relevant prior art to the present case includes Levesque et al. (USPGPub 2011/0306929), Lee et al. (USPGPub 2012/0197232), Thorne et al. (USPGPub 2018/0093040), Peuker et al. (USPGPub 2008/0203112), Sogaro (USPGPub 2002/0052579), Krasnow et al. (USPGPub 2016/0256106), Uemura et al. (USPN 5,290,228), Higashikawa (USPN 5,599,312), Hallahan et al. (USPN 8,353,877), Chebator (USPGPub 2010/0082015), Barry et al. (USPN 7,699,804), Haar et al. (USPGPub 2003/0114789), Heintz et al. (USPGPub 2015/0314070), Richmond (USPN 5,476,449), O’Neil et al. (USPN 5,637,087), McArthur et al. (USPGPub 2014/0254303), Mo (USPGPub 2015/0126969), and Bertolote et al. (USPGPub 2015/0374916).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                           
02/28/2022